Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to the following:
		
    PNG
    media_image1.png
    91
    377
    media_image1.png
    Greyscale


As filed, claims 1-30 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 has been considered by the Examiner except Cite No. 1 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where it was lined through.
In order to consider the non-patent literature document, a copy of the cited reference is required.

Claim Interpretation
With regards to the intended use statement, “for use in the treatment of pain” in claim 27, it has not been accorded patentable weight.  As prior art, for example, teaches the instant compounds, the result would most necessarily to have the therapeutic property that can be used to treat pain, specifically in the claimed compounds taught by the prior art.  See MPEP 2111.02 (II).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a)	Regarding claim 21 (pg. 340), the claim recites the following structure for instant variable R5, as shown below.  However, the definition for instant variable n, as shown in this structure, is missing.  Thus, the metes and bounds of this claim is unclear which rendered this claim indefinite.

    PNG
    media_image2.png
    107
    250
    media_image2.png
    Greyscale
(pg. 340, 4th row, first structure)

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-29 of prior U.S. Patent No. 10,807,988. This is a statutory double patenting rejection.

Claim Objections
Claims 20, 21, 26, 29, and 30 are objected to because of the following informalities:  
a)	Regarding claim 20 (pg. 332-333), the claim is not in a proper form because it did not recite in alternative.  For example, the word, -- or --, is missing before the structure of instant formula (VIII-C).

b)	Regarding claim 21 (pg. 350) the claim is not in a proper form because the word, -- and --, is missing before the recitation of the last structure.

c)	Regarding claim 21, many structures uses 
    PNG
    media_image3.png
    43
    53
    media_image3.png
    Greyscale
 to show -SO2-, which can be further clarified by explicitly drawing the double bonds between sulfur and the oxygens.

d)	Regarding claim 26 (pg. 362), the claim recites the compound, “cis-2-[8-dimethylamino-1-[(1-hydroxy-cyclobutyl)-methyl]-2-oxo-8-phenyl-1,3-diazaspiro[4.5]decan-3-yl]benzamide; formic acid”, wherein there is a typographical error.  
In the abovementioned compound, the semicolon before “formic acid” should have been a comma, and “formic acid” should have been -- formic acid salt --. 

e)	Regarding claim 26 (pg. 376), the claim recites the compound, “cis-8-Dimethylamino-3-[2-(1-oxo-2,3-dihydro-isoindol-4-yl)-pyrimidin-5-yl]-8-phenyl-1,3-diazaspiro[4.5]decan-2-one; 2,2,2-trifluoro-acetic acid”, wherein there is a typographical error.  
	In the abovementioned compound, the semicolon before “2,2,2-trifluoro-acetic acid” should have been a comma, and “2,2,2-trifluoro-acetic acid” should have been – 2,2,2-trifluoroacetic acid salt --.

f)	Regarding claim 26 (pg. 377), the claim recites the compound, “cis-4-[5-(8-Dimethylamino-2-oxo-8-phenyl-1,3-diazaspiro[4.5]decan-3-yl)-pyrimidin-2-yl]-benzamide; 2,2,2-trifluoro-acetic acid”, wherein there is a typographical error.  
	In the abovementioned compound, the semicolon before “2,2,2-trifluoro-acetic acid” should have been a comma, and “2,2,2-trifluoro-acetic acid” should have been – 2,2,2-trifluoroacetic acid salt --.

g)	Regarding claims 29 and 30, the claims recites the phrase, “an effective amount therefor of at least one compound according to claim 1”.
	Such expression can be clarified by reciting -- an effective amount  --.
	Appropriate correction is required.

Conclusion
Claims 1-30 are rejected.
Claims 20, 21, 26, 29, and 30 are objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, non-patent literature titled, "Synthesis and DNA binding studies of bis-intercalators with a novel spiro-cyclic linker", hereinafter Chu (see IDS filed 3/1/2021), is considered by the Examiner as the closest prior art.  However, Chu does not teach or suggest instant variables R3, R11, and R12.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626